SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (mark one) ýQUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2007 or ¨TRANSITION REPORT UNDER SECTION13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number000-51123 ROYAL FINANCIAL, INC. (Exact name of small business issuer specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1636029 (I.R.S. Employer Identification Number) 9226 S. Commercial Avenue Chicago, Illinois 60617 (Address of principal executive offices) (773)768-4800 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changes since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding as of November1, 2007 Common Stock, $0.01 par value 2,597,622 Transitional Small Business Disclosure Format (check one):Yes ¨ No ý ROYAL FINANCIAL, INC. AND SUBSIDIARY FORM 10-QSB For the quarterly period ended September30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Financial Condition as of September30, 2007 and June30, 2007 1 Consolidated Statements of Operations for the three months ended September30, 2007 and 2006 2 Consolidated Statements of Stockholders’ Equity for the three months ended September30, 2007 and 2006 3 Consolidated Statements of Cash Flows for the three months ended September30, 2007 and 2006 4 Notes to Unaudited Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Controls and Procedures 14 PARTII
